Citation Nr: 0726837	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot.  

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot.  

5.  Entitlement to a compensable initial rating for erectile 
dysfunction.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1964, and from May 1964 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension, increased ratings for diabetes mellitus, 
peripheral neuropathy of the right and left feet, and a TDIU.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  The veteran initially requested a 
personal hearing before a member of the Board, but 
subsequently withdrew his hearing request in a March 2007 
written statement.  

The Board also notes the veteran initiated an appeal of the 
RO's March 2006 rating decision which denied service 
connection for depression.  However, in June 2006, he 
withdrew this issue on appeal via a signed written statement; 
therefore, it is no longer before the Board.  38 C.F.R. 
§ 20.204 (2006).  

The issues of service connection for hypertension and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is characterized by 
erectile dysfunction and peripheral neuropathy of the lower 
extremities (for which separate service connection awards 
have been established), and the use of insulin, an oral 
hyperglycemic agent, and restricted diet, but does not 
require restricted activity.  

2.  The veteran's erectile dysfunction is characterized by 
sexual dysfunction without deformity of the penis.  

3.  The veteran's peripheral neuropathy of the right foot 
results in some pain and diminished sensation, but no 
limitation of motion or paralysis.  

4.  The veteran's peripheral neuropathy of the left foot 
results in some pain and diminished sensation, but no 
limitation of motion or paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for a compensable initial rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.115b, Diagnostic Code 7522 (2006).  

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 
8520 (2006).  

4.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 
8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in February 2004, as well as subsequent 
communications, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The February 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, most recently in December 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The December 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of increased ratings, any 
questions as to the appropriate effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

I. Increased Rating - Diabetes Mellitus

The veteran seeks a disability rating in excess of 20 percent 
for diabetes mellitus.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran has currently been awarded a 20 percent rating 
for his diabetes under Diagnostic Code 7913, which provides 
as follows:  A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  A 60 percent rating requires the 
use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

As an initial matter, the Board notes the veteran has been 
awarded separate disability ratings for erectile dysfunction 
(0 percent), peripheral neuropathy of the right foot (10 
percent), and peripheral neuropathy of the left foot (10 
percent), secondary to his diabetes.  As the veteran has been 
awarded separate disability ratings, and has contested the 
initial rating assigned for these disabilities, any 
symptomatology associated with the veteran's erectile 
dysfunction and peripheral neuropathy of the lower 
extremities will not be considered by the Board as within the 
scope of his diabetes rating.  Instead, those complaints will 
be discussed below as part of the veteran's pending appeal.

On receipt of the veteran's claim, he was afforded a VA 
medical examination in March 2004.  Onset of diabetes was 
reported in approximately 2000-01, at the age of 54.  He 
denied any ketoacidosis or hypoglycemic reactions secondary 
to his diabetes.  He also reported no hospitalizations for 
diabetes treatment.  His chief symptom was peripheral 
neuropathy of the lower extremities, which limited his 
mobility secondary to pain.  His weight was above normal 
limits, with a history of weight gain since 2000.  He 
reported he was on a low-carbohydrate diet.  No vision 
impairment, including diabetic retinopathy secondary to 
diabetes was noted.  He did, however, wear glasses.  He was 
positive for hypertension but no other vascular or cardiac 
symptomatology.  He was on daily insulin, one dosage at 
bedtime, to control his diabetes.  He visited his diabetic 
care provider every 3-4 months for medical treatment.  On 
physical examination his deep tendon reflexes were 1+ 
bilaterally in the upper and lower extremities, and sensation 
was grossly intact in all extremities.  His eye examination 
was unremarkable.  The skin of his feet was dry, and several 
ingrown toenails were observed.  His feet were warm, pink, 
and dry, with positive pedal pulses.  No ulceration of the 
feet was observed.  

Another VA medical examination was afforded the veteran in 
December 2006.  He reported his current medication included 
insulin before each meal, as well as in the morning and 
evening.  He also reported hypoglycemic reactions twice 
weekly, for which he used a glucose pill to manage these 
episodes.  He denied being on a restricted diet, but tried to 
follow a low-carbohydrate diet.  His weight was above normal 
limits, with a history of weight gain since he was diagnosed 
with diabetes.  He was negative for diabetic retinopathy, but 
did report numbness and cold sensation in the lower 
extremities.  On objective evaluation, his cranial nerves 
were all intact, and deep tendon reflexes were 2+ in the 
upper and lower extremities.  Eyes were within normal limits.  
His skin was warm and dry, without cyanosis or clubbing.  
Examination of his lower extremities revealed pedal pulses 
palpable bilaterally.  No ulcerations of the feet were noted.  
His feet were warm and pink, with sensation intact.  
Sensation was also intact in the upper extremities.  The 
examiner found no evidence of any restriction in the 
veteran's activities, as he had been cleared for such 
activities as walking and light exercise.  The veteran had in 
fact been encouraged to exercise.  

The veteran has also received VA outpatient treatment for his 
diabetes during the pendency of this appeal.  He has received 
regular care and monitoring for his diabetes, including blood 
sugar studies and other testing.  On outpatient treatment, he 
has reported symptomatology similar to that noted above on VA 
examination.  Likewise, clinical findings have been similar.  
The veteran has managed his diabetes with insulin use and a 
modified diet.  Physical activity has also been encouraged.  
A March 2006 optometric consultation was negative for 
diabetic retinopathy or other impairment of vision.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for diabetes.  While the 
veteran does require both insulin use and a restricted diet, 
as well as hypoglycemic episodes managed by an oral agent, he 
does not have restriction on his activities, as would warrant 
a 40 percent evaluation.  According to both the March 2004 
and December 2006 VA examination reports, the veteran is able 
to ambulate on his own, albeit with a cane, and has no 
restrictions on his activities of daily living.  In fact, on 
his most recent VA examination, additional physical activity 
was encourage in order to manage the veteran's weight.  The 
veteran's diabetes also does not result in hospitalization, 
diabetic retinopathy, or other complications, as would 
warrant an increased rating.  Overall, the preponderance of 
the evidence is against a disability rating in excess of 20 
percent for the veteran's diabetes.  Additionally, the 
medical record does not support the award of a separate 
rating for any complications not already service-connected by 
VA which are attributable to his diabetes.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's diabetes has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself; while 
the veteran is not working currently, his unemployment has 
not been attributed by any medical expert to his diabetes 
alone.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a disability rating in excess of 20 
percent for his diabetes.  As a preponderance of the evidence 
is against the award of an increased rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Initial Rating - Erectile dysfunction

The veteran seeks a compensable initial rating for erectile 
dysfunction, secondary to diabetes mellitus.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The veteran's erectile dysfunction has been assigned a 
noncompensable (0 percent) initial rating under 38 C.F.R. § 
4.115b, Diagnostic Code 7522.  Diagnostic Code 7522 provides 
only for a 20 percent rating for deformity of the penis with 
loss of erectile power.  However, in every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2006).

While the veteran asserts that his disability impairs his 
ability to have normal sexual functioning, the veteran has no 
deformity of his penis and his genitalia are normal.  The 
March 2004 VA examination report demonstrated normal 
bilaterally descended testes with a normal circumcised male 
phallus.  Likewise, the December 2006 VA examination report 
was negative for any deformity of the penis, and the veteran 
has not claimed as such.  His primary assertion is that his 
erectile dysfunction results in loss of sexual function, 
remedied only by medication.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
initial rating for erectile dysfunction, as the criteria for 
a compensable rating under Diagnostic Code 7522 have not been 
met.  No competent evidence has been submitted demonstrating 
deformity of the penis for which a 20 percent initial rating 
is warranted.  The Board notes the veteran has been awarded 
special monthly compensation under 38 C.F.R. § 3.350 for loss 
of use of a creative organ, so his service-connected erectile 
dysfunction is not uncompensated.  Additionally, because the 
veteran has not displayed impairment equivalent to a 
compensable initial rating for his erectile dysfunction at 
any time during the pendency of this appeal, a staged rating 
is not warranted in the present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's erectile dysfunction.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Initial Rating - Peripheral Neuropathy - Right foot

The veteran has been awarded a 10 percent initial rating for 
his peripheral neuropathy of the right foot under Diagnostic 
Code 8520.  This code provides a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2006).  

Upon receipt of his claim, the veteran was afforded a VA 
neurological examination in March 2004.  He reported 
bilateral numbness of the feet, which "comes and goes."  He 
also reported sharp pain of the feet with standing and 
walking.  He used no medication for his foot pain, but did 
wear special shoes, which gave him some relief.  Finally, the 
veteran reported a recurrent tingling sensation in his feet.  
On physical examination the veteran's feet had positive 
monofilament testing with no deficits noted.  Range of motion 
testing revealed 20 degrees dorsiflexion and 40 degrees 
plantar flexion bilaterally.  Pedal pulses were palpable, but 
vibratory sensation was somewhat diminished in the feet 
bilaterally.  Gross sensation was also present but somewhat 
diminished.  The pattern of neural changes was of a stocking 
glove type pattern.  The final impression was of bilateral 
peripheral neuropathy.  

Another VA neurological examination was afforded the veteran 
in December 2006.  He again reported numbness, as well as a 
cold-type pain, in the lower extremities which worsened with 
standing and walking.  He used a medicated cream for his foot 
pain, with some relief.  He stated his symptoms worsened in 
cold weather.  On physical examination the veteran's feet 
were warm and pink in color, with palpable pedal pulses.  No 
edema was noted at the time of examination.  Sharp and dull, 
vibratory, and gross sensation were intact.  Range of motion 
was also full.  Deep tendon reflexes were 2+ at both the 
knees and ankles bilaterally.  The final diagnosis was of 
bilateral peripheral neuropathy of the lower extremities, 
with unremarkable neurological examination and no significant 
functional deficits.  

The veteran has also sought VA outpatient care, including 
treatment at a local VA podiatry clinic, for his peripheral 
neuropathy of the lower extremities.  He has consistently 
reported pain and numbness of the feet, with resulting 
limitation in ambulation.  However, the findings on 
outpatient treatment have been consistent with those noted on 
VA examination.  On VA podiatry consult in November 2006, the 
examiner noted some discoloration and hypertrophy of the 
veteran's toenails.  His reports of foot pain were noted, but 
no apparent deformity was observed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an increased 
initial rating for the veteran's peripheral neuropathy of the 
right foot.  The competent evidence of record does not 
suggest moderate incomplete paralysis of the sciatic nerve, 
as would warrant a 20 percent rating.  According to the March 
2004 and December 2006 VA examination reports, the veteran 
has grossly intact sensation in the right foot, with no 
limitation of motion.  While some sensation has been 
described as diminished, and he has reported pain in his 
feet, especially with use, the veteran has minimal functional 
impairment secondary to his peripheral neuropathy.  Thus, the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent.  Additionally, because the veteran has 
not displayed impairment equivalent to a higher initial 
rating for his peripheral neuropathy of the right foot at any 
time during the pendency of this appeal, a staged rating is 
not warranted in the present case.  See Fenderson, supra.  

As the veteran does not have limitation of motion or similar 
functional impairment secondary to his peripheral neuropathy, 
evaluation of this disability under other diagnostic criteria 
is not warranted at this time.  Consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran.  The evidence discussed herein does not show 
that the service connected disability at issue presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's peripheral 
neuropathy of the right foot has itself required no extended 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
peripheral neuropathy of the right foot.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Initial Rating - Peripheral Neuropathy - Left foot

The veteran has been awarded a 10 percent initial rating for 
his peripheral neuropathy of the left foot under Diagnostic 
Code 8520.  This code provides a 10 percent rating for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2006).  

Upon receipt of his claim, the veteran was afforded a VA 
neurological examination in March 2004.  He reported 
bilateral numbness of the feet, which "comes and goes."  He 
also reported sharp pain of the feet with standing and 
walking.  He used no medication for his foot pain, but did 
wear special shoes, which gave him some relief.  Finally, the 
veteran reported a recurrent tingling sensation in his feet.  
On physical examination the veteran's feet had positive 
monofilament testing no deficits noted.  Range of motion 
testing revealed 20 degrees dorsiflexion and 40 degrees 
plantar flexion bilaterally.  Pedal pulses were palpable, but 
vibratory sensation was somewhat diminished in the feet 
bilaterally.  Gross sensation was also present but somewhat 
diminished.  The pattern of neural changes was of a stocking 
glove type pattern.  The final impression was of bilateral 
peripheral neuropathy.  

Another VA neurological examination was afforded the veteran 
in December 2006.  He again reported numbness, as well as a 
cold-type pain, in the lower extremities which worsened with 
standing and walking.  He used a medicated cream for his foot 
pain, with some relief.  He stated his symptoms worsened in 
cold weather.  On physical examination the veteran's feet 
were warm and pink in color, with palpable pedal pulses.  No 
edema was noted at the time of examination.  Sharp and dull, 
vibratory, and gross sensation were intact.  Range of motion 
was also full.  Deep tendon reflexes were 2+ at both the 
knees and ankles bilaterally.  The final diagnosis was of 
bilateral peripheral neuropathy of the lower extremities, 
with unremarkable neurological examination and no significant 
functional deficits.  

The veteran has also sought VA outpatient care, including 
treatment at a local VA podiatry clinic, for his peripheral 
neuropathy of the lower extremities.  He has consistently 
reported pain and numbness of the feet, with resulting 
limitation in ambulation.  However, the findings on 
outpatient treatment have been consistent with those noted on 
VA examination.  On VA podiatry consult in November 2006, the 
examiner noted some discoloration and hypertrophy of the 
veteran's toenails.  His reports of foot pain were noted, but 
no apparent deformity was observed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an increased 
initial rating for the veteran's peripheral neuropathy of the 
left foot.  The competent evidence of record does not suggest 
moderate incomplete paralysis of the sciatic nerve, as would 
warrant a 20 percent rating.  According to the March 2004 and 
December 2006 VA examination reports, the veteran has grossly 
intact sensation in the left foot, with no limitation of 
motion.  While some sensation has been described as 
diminished, and he has reported pain in his feet, especially 
with use, the veteran has minimal functional impairment 
secondary to his peripheral neuropathy.  Thus, the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent.  Additionally, because the veteran has 
not displayed impairment equivalent to a higher initial 
rating for his peripheral neuropathy of the left foot at any 
time during the pendency of this appeal, a staged rating is 
not warranted in the present case.  See Fenderson, supra.  

As the veteran does not have limitation of motion or similar 
functional impairment secondary to his peripheral neuropathy, 
evaluation of this disability under other diagnostic criteria 
is not warranted at this time.  Consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the veteran.  The evidence discussed herein does not show 
that the service connected disability at issue presents such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's peripheral 
neuropathy of the left foot has itself required no extended 
periods of hospitalization since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
peripheral neuropathy of the left foot.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.  

Entitlement to a compensable initial rating for erectile 
dysfunction is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's peripheral neuropathy of the right foot is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's peripheral neuropathy of the left foot is 
denied.  




REMAND

The veteran seeks service connection for hypertension, to 
include as secondary to his diabetes mellitus.  Within a 
March 2004 VA examination report, the veteran was afforded a 
medical opinion regarding whether a causal nexus existed 
between his diabetes and his hypertension.  However, the 
examiner did not comment on whether hypertension was incurred 
during military service, or may be presumed to have been 
incurred therein.  The Board notes that on VA examination in 
February 1984, less than a year after his November 1983 
service separation, the veteran had blood pressure readings 
of 135/90 and 130/88.  For VA purposes, the definition of 
hypertension includes sustained diastolic readings of 90 or 
higher.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2006).  As the veteran has presented evidence of at least 
one reading of high blood pressure within a year of service 
separation, a VA medical opinion regarding the date of onset 
of hypertension is warranted.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

The veteran has also perfected an appeal of the issue of 
entitlement to a TDIU.  However, because this issue is 
inextricably intertwined with his claim for service 
connection for hypertension, it will be deferred pending 
resolution of the service connection claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file must be 
submitted to a VA medical expert 
specializing in cardiovascular 
disabilities in order to obtain a medical 
opinion regarding the onset of his 
hypertension.  The veteran himself need 
not be scheduled for VA examination unless 
such examination is considered necessary 
by the examiner.  After fully examining 
the veteran's medical history, the 
examiner should state whether the 
veteran's hypertension was incurred during 
military service or within a year 
thereafter.  The examiner should also 
provide a complete medical rationale for 
all conclusions reached.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim for 
service connection for hypertension and a 
TDIU in light of any additional evidence 
added to the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


